DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The amendment filed 12/01/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in newly presented claim 16, the limitation specifying the Tg of the film itself.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as indicated in the objections to the amendment filed 12/01/2020 under 35 U.S.C. 132(a).
 	The disclosure as originally filed only provides support for a range of glass transition of 11-30 ºC for the polyester in peelable outer layer (A) (see Table 2 of Applicant’s specification, but does not provide support for the recited Tg range 11-30 ºC for the polyester film as a whole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 06/10/2020 have been withdrawn in view of the Claim Amendments filed 12/01/2020.

The Examiner suggests that claim 1 be amended to utilize the term “peelable polyester” with respect to the polyester component of peelable layer (A) for better consistency with dependent claims 5-7.  Alternatively, claims 5-7 should be amended to change the phrase “the peelable polyester” to simply “the polyester” for better consistency with the language used in parent claim 1.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,843,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The (provisional) rejections on the ground of nonstatutory double patenting based on copending Application No. 15/595,836 (US 2017/0341355) (PEIFFER ET AL), now U.S. Patent 

Claims 1-15, 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-32 of copending Application No. 15/808,329 (PEIFFER ET AL),
	in view of MURSCHALL ET AL (US 2002/0065346),
	and in view of WO 94/13476 (BENNETT-WO ‘476),
 	Copending Application No. 15/808,329 presently claims a transparent biaxially oriented, heat-sealable film which is peelable from APET trays and RPET trays which has many of the features recited in the present application claims -- for example: the film has the recited shrinkage at 150 ºC as recited in application claims 1, 17; the outer layer (A) contains a copolyester as recited in application claims 1, 5-6, 17; the outer layer (A) contains other substances as recited in application claim 2; the film has the recited minimum sealing temperature, maximum sealing temperature, and peel force as recited in application claim 3; the film has the overall thickness and base layer thickness as recited in application claim 10; the films are used as sealing films for APET trays and RPET trays as recited in applications claims 14-15; the base layer (B) comprises three layers containing an outer base layer on both sides of a middle base layer as recited in application claims 9, 11; the film is produced by extruding, biaxially orienting, heat-setting, and winding the film; followed by applying a liquid composition of the peelable outer layer (A), drying, then winding the coated film as recited in claim 11; the liquid composition used to form peelable layer (A) has temperatures and viscosities as recited in 
 	MURSCHALL ET AL ‘346 discloses that it is well known in the art to apply acrylate-based coatings (for example, as disclosed in WO 94/13476) on one or both sides of heat-sealable polyester films with low shrinkage (e.g., less than 1.5% in both the longitudinal and transverse directions after heating for 15 minutes at 150 ºC).  The reference further discloses that it is conventional to form in-line coated biaxially oriented multilayer films by coextrusion, wherein: the materials for the individual layers are fed into extruders; the molten layer materials are extruded through a slot die to form a prefilm; quenching the prefilm on a chill roll; stretching the prefilm in the machine direction; applying a liquid functional coating composition to the stretched film; stretching the coated stretched film in the transverse direction; heat-setting the coated biaxially oriented film; winding the coated film; etc. (paragraph 0024-0025, 0030, 0038-0039, 0047-0048, 0074, 0076, 0130, etc.)
 	BENNETT-WO ‘476 (as referenced in MURSCHALL ET AL ‘346) discloses crosslinked (meth)acrylate-based coatings which are useful for providing primer layer and/or adhesion-promoting on biaxially oriented polyester films in order to provide improved adhesion to subsequently applied coatings (e.g., print layers, etc.), wherein the crosslinkable (meth)acrylate-based coatings are typically applied either in-line (e.g., between stretching stages of the polyester film) or off-line (e.g., after biaxial orientation is completed). (line 26, page 6 to line 4, page 9; line 18-25, col. 10; etc.)
	Regarding claims 1-3, 5-6, 9-15, 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known crosslinkable (meth)acrylate-based functional coatings as suggested by MURSCHALL ET AL ‘346 (citing 
 	Regarding claim 4, one of ordinary skill in the art would have selected the type of copolyester and/or the additional components in the heat-sealable peelable layer (A) claimed in copending Application No. 15/808,329 in order to obtain the optimal combination of seal strength and peelability for specific packaging applications and/or sealing conditions. 
	Regarding claim 7, since the standard viscosity (SV) is a function of the molecular weight of a polymer, one of ordinary skill in the art would have selected the SV of the copolyester in the heat-sealable peelable layer (A) claimed in copending Application No. 15/808,329 in order to obtain advantageous combinations of processability, coating characteristics, cohesive strength, and/or seal strength for specific end-use applications. 
	Regarding claim 8, one of ordinary skill in the art would have incorporated effective amounts of known food-safe anti-fogging agents in the heat-sealable peelable layer (A) claimed in copending Application No. 15/808,329 in order to prevent undesirable and/or unattractive moisture condensation during chilling and/or cooking operations.
	Further regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat-sealable peelable polyester films claimed in copending Application No. 15/808,329 by using: known biaxial film forming methods and known in-line coating methods as suggested in MURSCHALL ET AL ‘346 to form a (meth)acrylate-coated biaxially oriented base film with low heat shrinkage of less than 1.5% at 150 ºC, followed by the use of off-line coating methods as claimed in copending Application No. 15/808,329 to apply a liquid coating composition containing the heat-sealable 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on DAWES ET AL (US 2005/0106342) in the previous Office Action mailed 06/10/2020 have been withdrawn in view of the Claim Amendments filed 12/01/2020.
 	DAWES ET AL ‘342 fails to disclose heat-sealable peelable polyester films with the recited low heat shrinkage of at 150 ºC.

Response to Arguments
Applicant's arguments filed 12/01/2020 with respect to JANSSENS ET AL ‘734 have been fully considered but they are not persuasive.
	(A) Applicant argues that the teaching of JANSSENS ET AL ‘734 cannot be combined with the other references cited in the rejections under 35 U.S.C. 103 in the previous Office Action mailed 06/10/2020 because JANSSENS ET AL ‘734 is directed to magnetic recording films.  However, it must be noted that the discussion of magnetic recording films in JENSSENS ET AL ‘734 is exclusively limited to a discussion of the particular prior art for that reference, while the reference clearly states that films in accordance with the teachings of JENSSENS ET AL ‘734 are “outstandingly suitable, for example, for the packaging of foods or other consumable items….”, which makes its teachings with respect to crosslinked acrylic-based coatings highly relevant to Applicant’s claimed invention.
 	However, Applicant’s arguments with respect to JANSSENS ET AL ‘734 are also moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/01/2020.

Applicant’s arguments filed 12/01/2020 with respect to DAWES ET AL ‘342 and JANSSENS ET AL ‘734 and PEIFFER ET AL ‘050 and DAWES ‘993 and BRADT ‘599 and FORLONI ‘245 (or FORLONI ‘493) and ROBERTO ET AL ‘024 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/01/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TAMARI ET AL (US 2020/0079955) and HENDERSON (US 2015/0183564) disclose heat-sealable polyester films with low heat shrinkage at 150 ºC.
	SAKELLARIDES (US 2014/0065431) disclose heat-sealable polyester films having off-line coated heat-sealable layers and which are not required to be heat-shrinkable.
	DEAK ET AL (US2015/0274032) disclose heat-sealable copolyester coatings with low heat-sealing temperatures.
	SANKEY ET AL (US 2004/0067284) disclose peelable heat-sealable films which are not required to be heat-shrinkable and which have crosslinked acrylic-based coatings.
	WO 2009/013284 disclose peelable heat-sealable polyester films with moderate shrinkage at 150 ºC.
	DENG ET AL (US 2010/0221391) and WO 96/19333 disclose peelable heat-sealable polyester films having off-line coated heat-sealable layers.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 8, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787